Per Curiam:
We think there is a clear distinction between the case in hand and that of Dietterich v. Heft, 5 Pa. 87. In the latter' it was held, on the authority of Hoopes v. Brinton, 8 Watts, 73, that a guardian was not chargeable with interest during the time exceptions to his account filed by his ward were pending in the orphans’ court.
In the pending controversy, however, the appeal was taken by the accountant, and although he succeeded in reducing the surcharge there was a large balance found against him, and this balance he neither tendered to, nor offered to distribute among, those to whom it belonged. We are, therefore, of the opinion that the appellant was properly charged with interest.
The appeal is dismissed and the decree affirmed, at the costs of appellant.